Case 1:20-cv-00234-SRW Document 1 Filed 04/06/20 Page 1 of 14




                                                         1:20-cv-00234
Case 1:20-cv-00234-SRW Document 1 Filed 04/06/20 Page 2 of 14
Case 1:20-cv-00234-SRW Document 1 Filed 04/06/20 Page 3 of 14
Case 1:20-cv-00234-SRW Document 1 Filed 04/06/20 Page 4 of 14
Case 1:20-cv-00234-SRW Document 1 Filed 04/06/20 Page 5 of 14
Case 1:20-cv-00234-SRW Document 1 Filed 04/06/20 Page 6 of 14
Case 1:20-cv-00234-SRW Document 1 Filed 04/06/20 Page 7 of 14
Case 1:20-cv-00234-SRW Document 1 Filed 04/06/20 Page 8 of 14
Case 1:20-cv-00234-SRW Document 1 Filed 04/06/20 Page 9 of 14
Case 1:20-cv-00234-SRW Document 1 Filed 04/06/20 Page 10 of 14
Case 1:20-cv-00234-SRW Document 1 Filed 04/06/20 Page 11 of 14
Case 1:20-cv-00234-SRW Document 1 Filed 04/06/20 Page 12 of 14
Case 1:20-cv-00234-SRW Document 1 Filed 04/06/20 Page 13 of 14
Case 1:20-cv-00234-SRW Document 1 Filed 04/06/20 Page 14 of 14
